

115 HR 3756 IH: Medicare Advantage Quality Expansion Act of 2017
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3756IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Ms. Blunt Rochester introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to exclude MA quality rating bonuses for certain
			 new entrant Medicare Advantage plans from benchmark cap.
	
 1.Short titleThis Act may be cited as the Medicare Advantage Quality Expansion Act of 2017. 2.MA quality rating bonuses for certain new entrant plans excluded from benchmark capSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended—
 (1)in subsection (n) by amending paragraph (4) to read as follows:  (4)Cap on benchmark amount (A)In generalIn no case shall the blended benchmark amount for an area for a year (determined, subject to subparagraph (B), taking into account subsection (o)) be greater than the applicable amount that would (but for the application of this subsection) be determined under subsection (k)(1) for the area for the year.
						(B)Quality rating bonuses applicable to certain new entrant plans not considered in blended benchmark
			 determination
 (i)In generalSubsection (o) shall not be taken into account in determining the blended benchmark for purposes of subparagraph (A) in the case of any increase under such subsection applicable to a Medicare Advantage plan that is a new entrant plan, with respect to an area, as described in clause (ii).
 (ii)New entrant planFor purposes of clause (i), a Medicare Advantage plan is a new entrant plan, with respect to an area, if—
 (I)the plan is offered in such area beginning on or after January 1, 2018, by an organization or sponsor that did not offer a Medicare Advantage plan in such area during the 3-year period preceding January 1, 2018; and
 (II)as of the date the plan is first offered in such area, there was not any other Medicare Advantage plan being offered in the area that was a qualifying plan (as defined in paragraph (3)(A)).; and
 (2)in subsection (o), by adding at the end the following new paragraph:  (6)Increase in case of certain new entrant plans made without regard to benchmark capAn increase under this subsection, with respect to a new entrant plan (as described in subsection (n)(4)(B)(ii)) for an area, shall be made to the applicable percentage determined under subsection (n)(2)(B) without regard to the limitation under subsection (n)(4)(A)..
			